Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), filed on 8/10/2021 in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/12/2021 has been entered.  Claims XX are pending.  
Response to Arguments
2.	Applicant's arguments been fully considered but they are not persuasive. The applicant argues the following issues.
(A)	Rejection under 35 U.S.C. 102
Issue 1: The applicant argues with respect to independent claims 4, 19, and 31 that the amended limitations overcome current rejection.
Examiner respectfully disagrees.  See Examiner’s explanation in the rejection section below.
Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

4.	Claims 4, 26 and 31 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 2 of US Patent 8560646.  Although the conflicting claims are not identical, they are not patentably distinct from each other because all limitations of the independent claims 4, 26 and 31of the instant application are claimed in claim 2 of the patent, i.e., claim 2 of the patent is more specific.  Thus the invention of claim 2 of the patent is in effect a "species" of the "generic" invention of claims 4, 26 and 31of the instant application.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).
5.	Claims 4, 8-10, 16, 26, 31-32 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 5, 7-10 of US Patent 10355991.  Although the conflicting claims are not identical, they are not patentably distinct from each other because all limitations of the claims 4, 8-10, 16, 26, 31-32 of the instant application are claimed in claim 5, 7-10, 5, 5, 8 respectively of the patent, i.e., claim  of the patent is more specific.  Thus the invention of claims 5, 7-10 of the patent is in effect a "species" of the "generic" invention of claims 4, 8-10, 16, 26, 31-32 of the instant application.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).
6.	Claims  4, 26, 31 and 15 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 10 of US Patent 8224931.  Although the conflicting claims are not identical, they are not patentably distinct from each other because all limitations of claims 4, 26, 31 and 15 of the instant application are claimed in claim 10 of the patent, i.e., claim  of the patent is more specific.  Thus the invention of claim 10 of the patent is in effect a "species" of the "generic" 
7.	Claims 4, 26, 31 and 15 rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 9 of US Patent 8396946.  Although the conflicting claims are not identical, they are not patentably distinct from each other because all limitations of claims 4, 26, 31 and 15 of the instant application are claimed in claim 9 of the patent, i.e., claim  of the patent is more specific.  Thus the invention of claim 10 of the patent is in effect a "species" of the "generic" invention of claims 4, 26, 31 and 15 of the instant application.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).
8.	Claims 5-7, 11-12, 14 and 27-30 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 5, 7-10 of US Patent 10355991, in view of Guo (2005/0251577).   Claims 5 and 7-19 of the patent discloses the claimed limitations substantially as discussed in the independent claims, except for the limitations specific to the respective dependent claims, which are taught by Guo (see citations in the art rejection below).  At the time of the invention it would have been obvious for an ordinary skilled in the art to combine the patent with Guo.  The suggestion/motivation of the combination would have been to adapt to moving devices with a different network address (Guo, abstract).
9.	Claim 13 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 5 of US Patent 10355991, in view of Guo (2005/0251577) and Ahir (US 2003/0126252).   Claim 5 of the patent discloses the claimed limitations substantially as discussed in the independent claims, except for the limitations specific to the dependent claim 13, which are taught by Ahir (see citations in the art rejection below).  At the time of the invention, it would have been obvious for an ordinary skilled in the art to combine the patent with Ahir.  The suggestion/motivation of the combination would have been to use multiple servers to load balancing requests (Ahir, [0008]; [0013]).

As to claim 16, Patent-Guo discloses the claimed invention substantially as discussed in claim 4, including: the automatic providing of the first virtual computer network is performed by a configurable
network service that provides the first virtual computer network to the client (Guo, figure 10; [0082]-[0085], NHT maintenance module 626), individual ones of the multiple computing nodes are virtual entities hosted on respective ones of multiple physical computing systems of the configurable network service (Guo, figure 10, sending and responding entities of the physical node; [0113], “any of the functions described herein can be implemented using software, firmware…”); the providing of the first virtual computer network includes configuring one or more virtual entity communication manager modules that execute on one or more of the physical computing systems to manage communications for the hosted virtual entity (Guo, figure 10, sending and responding entities of the physical node; [0113], “any of the functions described herein can be implemented using software, firmware…”), and the method further comprises dynamically modifying the mapping of the first textual network node moniker while the first virtual computer network is operational and without stopping communications being sent to the first textual network node moniker based at least in part on management of communications by the virtual entity communication manager modules (Guo, figure 10; [0088]), but does not expressly disclose that the virtual entities are virtual machines.  Cohn discloses a concept of using virtual machines to implement virtual entities ([0011], "A virtual local network or other virtual network between multiple remote computing nodes may be provided...by creating an overlay network over one or more intermediate physical networks separating the multiple computing nodes....a virtual network may be implemented using 32-bit IPv4 network addresses, and those 32-bit virtual network addresses may be embedded as part of 128-bit IP v6 network addresses used by the one or more intermediate physical specifying a virtual network address for that destination virtual machine computing node. The Communication Manager module 109a receives the outgoing communication, and in at least some embodiments determines whether to authorize the sending of the outgoing communication, such as based on previously obtained information about the sending virtual machine computing node 107 a and/or about the destination virtual machine computing node 107 d (e.g., information about virtual networks and/or entities with which the computing nodes are associated)…). At the time of the invention, it would have been obvious for an ordinary skilled in the art to apply the teaching of Patent-Guo with the teaching of Coln.  The suggestion/motivation of the combination would have been to use multiple servers to provide virtual machine-implemented computing nodes (Coln, [0029]).
Claim Rejections - 35 USC § 102
11.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

12.	Claims 4-9, 11-12, 14 and 26-32 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Guo (2005/0251577).  
As to claim 4, Guo discloses a computer-implemented method comprising:

receiving configuration information from a client for a first virtual computer network having multiple computing nodes (figure 10, step 1012-1014, wherein the sorted address list contained in the peer’s maintenance response message is configuration information, and wherein the peer can be considered a client.  See [0082]-[0085], the updated sorted address list in the updated routing cache indicates a first virtual computer network having multiple computing nodes identified by PNRP 
automatically providing the first virtual computer network for the client in accordance with the received configuration information, including:
overlaying the first virtual computer network on a distinct substrate network, wherein individual ones of the multiple computing nodes have an associated location within the substrate network ([0082]-[0085]; [0050], each pnrp_id has an associated IP address which indicates location); 
assigning a first of the textual network node monikers to a first of the multiple computing nodes, including mapping the first textual network node moniker to an indication of the location within the substrate network of the first computing node ([0082]-[0085]; [0050], each pnrp_id is assigned to and mapped to an IP address.  See also [0025]); and
routing, by a communication manager configured for the first virtual computer network, a network packet sent by a sender computing node to the first computing node in the first virtual computer network, wherein the network packet specifies a destination as the first textual network node moniker instead of a numeric network address ([0050], “then mobile node A sends the notification of the new IP addresses via the P2P overlay”; [0003]; [0052], wherein a router is implied, and wherein “via the P2P overlay: indicates that a destination as the first textual network node moniker is specifies), including:
retrieving the indication of the location within the substrate network of the first computing node that is mapped to the first textual network node moniker specified by the network packet ([0050]; [0052]);

forwarding the encoded network packet over the substrate network to the first computing node ([0050]; [0052]).
	As to claim 26, see similar rejection to claim 4.
	As to claim 31, see similar rejection to claim 4.
As to claim 5, Guo discloses the computer-implemented method of claim 4 further
comprising, after the performing of the routing for the network packet, and while the first virtual computer network continues to be in use:
updating the mapping for the first textual network node moniker to specify an indication of another location within the substrate network of a second of the multiple computing nodes ([050], “When mobile node A moves to a new place and changes its IP address from IP_ A to IP_ A'…”,); and
after the updating of the mapping for the first textual network node moniker, routing
an additional network packet that specifies the first textual network node moniker as its destination to the second computing node via the substrate network ([0050]; [0003]).
	As to claim 27, see similar rejection to claim 5.
As to claim , 6, Guo discloses the computer-implemented method of claim 5 wherein the updating of the mapping for the first textual network node moniker is performed automatically based on the first computing node becoming unavailable ([0088], “In some cases most high priorities neighbors in the NHT can become unavailable before the next round of periodic maintenance. In this case, a trigger-based maintenance can be performed to keep the NHT up-to-date.”).
As to claim 28, see similar rejection to claim 6.
As to claim 7, Guo discloses the computer-implemented method of claim 5 wherein the automatic providing of the first virtual computer network is performed by a configurable network 
As to claim 8, Guo discloses the computer-implemented method of claim 4 wherein the automatic providing of the first virtual computer network for the client includes configuring at least some of the multiple computing nodes of the first virtual computer network to use a provided computer networking stack that supports use of textual network node monikers instead of numeric network addresses ([0050; [0052]).
As to claim 9, Guo discloses the computer-implemented method of claim 8 wherein the numeric network addresses are Internet Protocol ("IP") addresses, and wherein the provided computer networking stack uses an alternative addressing scheme that supports use of textual network node monikers and that replaces a prior computer networking stack supporting use of the IP addresses at layer 3 of the prior computer networking stack ([0050]; [0052]).
As to claim 32, see similar rejection to claim 9.
As to claim 11, Guo discloses the computer-implemented method of claim 4 wherein  the indication of the location of the first computing node within the substrate network includes an associated substrate network address of the first computing node ([0050]), and
the encoding of the network packet includes using the associated substrate network address of
the first computing node as a destination network address of the encoded network packet ([0050] [0052]).
As to claim 12, Guo discloses the computer-implemented method of claim 4. wherein the received configuration information from the client includes one or more defined policies associated with the first textual network node moniker to control use of the first textual network node moniker within the first virtual computer network (figure 10; “sorted address list”; [0078], sorting is based on priority rules), and

As to claim 29, see similar rejection to claim 12.
As to claim 14, Guo discloses the computer-implemented method of claim 4 wherein the received configuration information from the client includes one or more defined policies associated with the first textual network node moniker to control use of the first textual network node moniker within the first virtual computer network (figure 10; [0078]), and
further comprising routing one or more additional network packets sent from the first computing node, wherein the routing of the one or more additional network packets is performed according to the one or more defined policies associated with the first textual network node moniker (figure 10; [0078]).
Claim Rejections - 35 USC § 103
13.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

14.	Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Guo, as applied to claim 4 above, and further in view of Jain (US 2006/0146816).  
As to claim 10, Guo discloses the claimed invention substantially as discussed in claim 4, including a layer that supports use of the textual network node monikers and that corresponds to a layer 3 network layer of Open Systems Interconnection ("OSI") model ([0050]; [0052], the identifiers are used to replace IP addresses therefore is in OSI network layer) but does not expressly disclose  another distinct layer that supports use of Domain Name System ("DNS") names and that corresponds to a layer 
At the time of the invention, it would have been obvious for an ordinary skilled in the art to apply the teaching of Guo with the teaching of Jain.  The suggestion/motivation of the combination would have been to support all layers of OSI model.
14.	Claims 13 and 30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Guo, as applied to claim 4 above, and further in view of Ahir (US 2003/0126252).  
As to claim 13, Guo discloses the invention substantially as discussed in claim 47. but does not expressly disclose wherein the specified one textual network node moniker is associated with two or more computing nodes of the virtual computer network, and wherein the determining of the computing node associated with the specified textual network node moniker includes selecting at least one of the two or more computing nodes to receive the communication in accordance with a defined policy that is associated with the specified textual network node moniker and that is based at least in part on performing load balancing for the two or more computing nodes, on performing anycast for the two or more computing nodes, or on performing multcast for the two or more computing nodes.  Abir discloses using an identical identifier/address for multiple servers for load balancing purposes, i.e., selecting one server out of the pool of servers having the same address ([0008]).  
	At the time of the invention, it would have been obvious for an ordinary skilled in the art to apply the teaching of Guo with the teaching of Ahir.  The suggestion/motivation of the combination would have been to use multiple servers to load balancing requests (Ahir, [0008]; [0013]).
As to claim 30, see similar rejection to claim 13.
15.	Claim 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Guo, as applied to claim 4 above, and further in view of Cohn (2009/0249473).  

the automatic providing of the first virtual computer network is performed by a configurable
network service that provides the first virtual computer network to the client (figure 10; [0082]-[0085], NHT maintenance module 626),
individual ones of the multiple computing nodes are virtual entities hosted on respective ones of multiple physical computing systems of the configurable network service (figure 10, sending and responding entities of the physical node; [0113], “any of the functions described herein can be implemented using software, firmware…”);
the providing of the first virtual computer network includes configuring one or more virtual entity communication manager modules that execute on one or more of the physical computing systems to manage communications for the hosted virtual entity (figure 10, sending and responding entities of the physical node; [0113], “any of the functions described herein can be implemented using software, firmware…”), and
the method further comprises dynamically modifying the mapping of the first textual network node moniker while the first virtual computer network is operational and without stopping communications being sent to the first textual network node moniker based at least in part on management of communications by the virtual entity communication manager modules (figure 10; [0088]).
But does not expressly disclose that the virtual entities are virtual machines.  Cohn discloses a concept of using virtual machines to implement virtual entities ([0011], "A virtual local network or other virtual network between multiple remote computing nodes may be provided...by creating an overlay network over one or more intermediate physical networks separating the multiple computing nodes....a virtual network may be implemented using 32-bit IPv4 network addresses, and those 32-bit virtual specifying a virtual network address for that destination virtual machine computing node. The Communication Manager module 109a receives the outgoing communication, and in at least some embodiments determines whether to authorize the sending of the outgoing communication, such as based on previously obtained information about the sending virtual machine computing node 107 a and/or about the destination virtual machine computing node 107 d (e.g., information about virtual networks and/or entities with which the computing nodes are associated)…).
At the time of the invention, it would have been obvious for an ordinary skilled in the art to apply the teaching of Guo with the teaching of Coln.  The suggestion/motivation of the combination would have been to use multiple servers to provide virtual machine-implemented computing nodes (Coln, [0029]). 
Allowable Subject Matter
16.	Claim 15 is conditionally objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, conditional upon overcome of the Double Patenting rejections.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUA FAN whose telephone number is (571)270-5311.  The examiner can normally be reached on 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571)272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/HUA FAN/, J.D., Ph.D.Primary Examiner, Art Unit 2449